DETAILED ACTION

Allowable Subject Matter
Claims 1, 3-7, and 9-10 are allowed.

As per claim 1, the prior art Ksunda (US 3,930,556) discloses a leak detection unit configured to detect the position of a leak in a pipe (see Abstract, Figs. 7-8, and column 7 lines 4-55), comprising: 
an input interface configured to receive vibration measurement results transmitted from a plurality of vibration sensors attached to piping (see Abstract, Figs. 7-8, and column 7 lines 4-55); and 
a leak detection unit configured to detect a position in the piping of the leak based on the plurality of measurement times determined by the determination-unit (see Abstract, Figs. 7-8, and column 7 lines 4-55)

Quan (US 2011/0183621) discloses the relationship between false alarm rates/false detections in association with a correlation length, i.e. measurement time, and signal-to-noise ratio.

Lee (KR-101672136-B1) discloses adjusting the correlation length, i.e. measurement time, in accordance with the SNR of the signal being analyzed. 

However, the prior art fails to disclose the claimed combination of a measurement time determination device, comprising:
an input interface configured to receive vibration measurement results transmitted from a plurality of vibration sensors attached to piping;
a degree-of-ease calculation-unit configured to calculate degree-of-ease of detecting a leak in the piping, based on the received vibration measurement results of vibration propagating through the piping or a fluid flowing through the piping when the piping is vibrated, the degree- of ease representing a signal-to-noise ratio, the signal being a leak vibration to be sensed, the noise being generated due to a cause other than the leak vibration; and
a determination-unit configured to determine a plurality of measurement times necessary for detecting the leak, based on the degree-of-ease, the measurement times being determined for each of a plurality of the leak vibrations having a different magnitude; and
a leak detection unit configured to detect a position in the piping of the leak based on the plurality of measurement times determined by the determination-unit.

Independent claims 9 and 10 are allowable for the same reasoning as independent claim 1. 

Dependent claims 3-7 are allowable due to their dependency upon allowable independent claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/Primary Examiner, Art Unit 2865